 

Exhibit 10.2

 

CONSULTING AGREEMENT

August 23, 2006

 

This Consulting Agreement (hereinafter referred to as “Agreement”) is between
ArvinMeritor, Inc. (hereinafter referred to as “ARM”) and Thomas A. Gosnell
(hereinafter referred to as “Consultant”). The parties hereby agree as follows:

 

 

1.

ARM agrees to engage the Consultant and the Consultant agrees to furnish
consulting services with respect to the CVS business of ARM and such other
matters as the parties may agree.

 

 

2.

This Agreement shall commence on September 15, 2006 and end on March 15, 2007.

 

 

3.

The Consultant agrees that he shall perform the aforementioned consulting
services for ARM as and when requested by ARM and at such locations as may be
necessary for the performance of such services. Except for such routine
consultation by telephone and mail as is required, ARM shall endeavor to arrange
such times, places and periods of consultation as will be mutually convenient
and not conflict with other commitments the Consultant may have. The consulting
services to be performed by the Consultant will be under general direction of
Carsten Reinhardt or his designee.

 

 

4.

ARM shall pay the Consultant $20,833.33 per month, beginning on October 15, 2006
for the duration of the Consulting Period (September 15, 2006 – March 15, 2007).
This guarantees that Consultant shall be available up to ten (10) hours per
month to provide the services described herein. In addition, ARM shall reimburse
the Consultant for actual reasonable expenses, including air travel (not in
excess of the fares for air journeys reimbursed to employees of ARM), mileage
(if for a personal car, not in excess of the per mile rate reimbursed to
employees of ARM), out-of-pocket living expenses for travel, and such expenses
as reasonably incurred as necessary in connection with the performance of the
consulting services.

 

 

5.

The Consultant shall not for any reason nor at any time during or after the term
of this Agreement use or disclose to any person (except to the extent that the
proper furnishing of his consulting services may require such use or disclosure
to employees of ARM) any secret or confidential information relating to the
processes, products, technology, machinery, apparatus or plants of ARM, or any
other confidential information given to Consultant by any officer, employee or
representative of ARM or obtained in the course, or as a result, of his
consulting services hereunder, unless authorized to do so in writing by an
officer of ARM. Any information not generally available to the public shall be
considered secret or confidential for purposes of this Agreement.

 

 

6.

The Consultant shall not make any public statements with respect to the
business, personnel or affairs of ARM without prior written consent of an
officer of ARM.

 

 

7.

The Consultant shall be an independent contractor and have no power, nor shall
the Consultant represent that he has any power, to bind ARM to, assume or to
create any obligation or responsibility, express or implied on behalf of or in
the name of ARM. As an independent contractor, the Consultant shall be
responsible for any personal injury or property damage which he may suffer in
the course of or in connection with the performance of the consulting services
under this Agreement. The Consultant acknowledges that ARM will not carry any
insurance or otherwise provide for the

 

--------------------------------------------------------------------------------



Consulting Agreement

Thomas A. Gosnell

Page 2

August 23, 2006

 

 

Consultant’s protection. The Consultant agrees not to make any claims against
ARM, or any of its subsidiaries or affiliates, for any injury or loss which the
Consultant may suffer, while performing the services described herein.

 

 

8.

The compensation provided for in paragraph 4 shall be the only compensation due
to the Consultant from ARM or any of its subsidiaries or affiliates under this
Agreement. The Consultant shall not be entitled to any benefits under this
Agreement which ARM makes available to its employees. Because the Consultant is
an independent contractor, ARM will not withhold from any compensation earned by
the Consultant any payroll deductions, contributions, taxes or fees required of
the Consultant, including, but not limited to, social security payments and
income tax. The Consultant shall indemnify ARM against the payment of all wages
and of all payroll deductions, contributions, taxes or fees lawfully required of
the Consultant including, but not limited to, social security payments and
income tax.

 

 

9.

This Agreement shall not be waived, modified or terminated except in a writing
signed by the parties. No waiver of a breach of any term or condition of this
Agreement shall be deemed to constitute the waive of any other breach of the
same or any other term or condition.

 

 

10.

The validity, performance, construction and effect of this Agreement shall be
governed by the laws of the State of Michigan

 

IN WITNESS WHEREOF, the parties have executed and delivered this instrument as
of the date first written above.

 

ARVINMERITOR, INC.

 

 

By:

/s/ Vernon G. Baker, II

 

Vernon G. Baker, II

 

Senior Vice President & General Counsel

 

 

Date:

August 23, 2006

 

 

APPROVED:

 

 

/s/ T. A. Gosnell

 

Thomas A. Gosnell

 

 

--------------------------------------------------------------------------------

 